      Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

NCS MULTISTAGE INC.,

           Plaintiff,
                                       CIVIL ACTION NO. 6:20-CV-00277-ADA
     v.
                                             JURY TRIAL DEMANDED
NINE ENERGY SERVICE, INC.,

           Defendant.


                  DEFENDANT NINE ENERGY SERVICE, INC.’S
                    REPLY CLAIM CONSTRUCTION BRIEF
            Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 2 of 16




                                                TABLE OF CONTENTS

I.     INTRODUCTION AND SUMMARY OF ARGUMENTS ............................................... 1
II.    DISPUTED CLAIM TERMS ............................................................................................. 1
       A.        “internal diameter” (Claims 1, 22, 28, and 50) ....................................................... 1
                 1.         NCS’s Proposal Not To Construe the Term Demonstrates
                            Indefiniteness .............................................................................................. 2
                 2.         Nine Has Never Agreed to the Purported Sidewall Definition ................... 3
       B.        “the region of the tubular member where the rupture disc is attached has a
                 larger internal diameter than the internal diameter of the casing string and
                 is parallel to the internal diameter of the casing string” (Claims 1, 22, 28,
                 and 50) .................................................................................................................... 3
                 1.         This Limitation Is Indefinite ....................................................................... 4
                 2.         Nine’s Proposed Alternative Better Embodies The Limitation As
                            Claimed ....................................................................................................... 5
                 3.         NCS’s Proposed Construction Should Be Rejected.................................... 6
       C.        “tubular member” (Claims 1, 22, 28, and 50) ......................................................... 7
       D.        “sealing engagement” (Claims 1, 22, 28, 50, and 55)............................................. 8
       E.        “the rupture disc is . . . configured to rupture when exposed to a rupturing
                 force greater than the rupture burst pressure” (Claims 1, 22, 29, and 56) .............. 9
       F.        “rupturing force” (Claims 1, 22, 27, 29, 56, and 57) .............................................. 9
       G.        “specific gravity . . . of the well fluid” (Claims 24 and 52) .................................. 10
       H.        “disengage the rupture disc from sealing engagement” (Claim 55) ..................... 10
       I.        “rupture disc is configured to disengage from sealing engagement when
                 exposed to a pressure greater than a hydraulic pressure in the casing string”
                 (Claims 28 and 50) ................................................................................................ 10
III.   CONCLUSION ................................................................................................................. 10




Nine’s Reply Brief on Claim Construction
NCS Multistage, Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                                                                       i
            Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 3 of 16




                                               TABLE OF AUTHORITIES

Cases

Aspex Eyewear, Inc. v. Marchon Eyewear, Inc.,
  672 F.3d 1335, 1348 (Fed. Cir. 2012). ....................................................................................... 8
Eon Corp. IP Holdings v. Silver Spring Networks,
  815 F.3d 1314 (Fed. Cir. 2016) .................................................................................................. 3
Every Penny Counts, Inc. v. Am. Express Co.,
  563 F.3d 1378 (Fed. Cir. 2009) .................................................................................................. 8
Nautilus, Inc. v. Biosig Instruments, Inc.,
  572 U.S. 898 (2014) .................................................................................................................... 4
Nine Energy Service, Inc. v. NCS Multistage Inc.,
  IPR2020-01615, Paper 1 (P.T.A.B. Sep. 11, 2020) .................................................................... 4
O2 Micro Int’l Ltd. v. Beyond Innov. Tech. Co., Ltd.,
  521 F.3d 1351 (Fed. Cir. 2008) .............................................................................................. 2, 3
Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005) .......................................................................................... 1, 8, 9




Nine’s Reply Brief on Claim Construction
NCS Multistage, Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                                                                   ii
        Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 4 of 16




                             TABLE OF ABBREVIATIONS

   Abbreviation                                    Full Name

     ’445 Patent                 U.S. Patent No. 10,465,445 (Dkt. 42, Exhibit 2)

       Gano                       U.S. Patent No. 5,479,986 (Dkt. 42, Exhibit 7)

                          Dr. Nathan Meehan Deposition Transcript (November 10, 2020)
    Meehan Dep.
                                            (Excerpts in Exhibit 2)

        NCS                                   NCS Multistage, Inc.

      NCS Br.              Plaintiff NCS’s Opening Claim Construction Brief (Dkt. 41)

   NCS Resp. Br.      NCS’s Response to Nine’s Opening Claim Construction Brief (Dkt. 45)

        Nine                                Nine Energy Service, Inc.

                          Defendant Nine Energy Service, Inc.’s Opening Brief On Claim
      Nine Br.
                                            Construction (Dkt. 42)

                      Defendant Nine Energy Service, Inc.’s Responsive Claim Construction
   Nine Resp. Br.
                                               Brief (Dkt. 46)

       POSA                             Person of Ordinary Skill in the Art

                          Dr. John P. Rodgers Deposition Transcript (November 9, 2020)
    Rodgers Dep.
                                             (Excerpts in Exhibit 1)




Nine’s Reply Brief on Claim Construction
NCS Multistage, Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                  iii
         Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 5 of 16




I.     INTRODUCTION AND SUMMARY OF ARGUMENTS

       The asserted claims are indefinite because a POSA cannot know with reasonable certainty

what it means to be parallel to an internal diameter, yet the claims require the “region of the tubular

member where the rupture disc is attached” to be “parallel to the internal diameter of the casing

string.” NCS has highlighted this indefiniteness by presenting a theory of “internal diameter” with

two opposing definitions yet failing to pick from among them. Indeed, NCS cannot even choose

which meaning applies to the claim term “internal diameter of the casing string,” and instead omits

the concept from their construction of terms that include it.

       This pattern repeats through the claims, with NCS asking for no construction, yet

presenting arguments in favor of an implied construction that NCS failed to propose. NCS has

presumably chosen not to propose constructions in the hope that they can avoid the scrutiny of the

Court, and present their non-construction theories directly to the jury. In so doing, they ask the

Court to commit reversible error by allowing the jury to construe claims. NCS’s failure to propose

constructions also creates yet another problem. They demonstrate a dispute that requires

construction, but provides the Court no way to rule in their favor, absent the Court construing the

terms on its own. For these reasons, NCS’s proposed constructions should be rejected.

       Nine’s constructions do not create similar issues. Nine has demonstrated how its

constructions flow from simple application of the Phillips standard, and even where it argues that

terms are indefinite, presents possible alternatives under Phillips where possible. For these

reasons, NCS’s hollow theories should be rejected, and Nine’s identification of indefinite

limitations and constructions be adopted.

II.    DISPUTED CLAIM TERMS

       A.      “internal diameter” (Claims 1, 22, 28, and 50)

       Rather than propose a construction, NCS offers up a confusing theory that “internal

Nine’s Reply Brief on Claim Construction
NCS Multistage Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                               1
         Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 6 of 16




diameter” actually has two alternate meanings, an ordinary meaning (the “Diameter Definition”),

and an industry-specific definition (the “Sidewall Definition”). But NCS chose not to propose this

theory as a construction. Indeed, this failure admits the indefiniteness of terms that include

“internal diameter.” The Court should reject these arguments, and adopt Nine’s construction,

which is consistent with the plain and ordinary meaning of the term “internal diameter.”

               1.      NCS’s Proposal Not To Construe the Term Demonstrates Indefiniteness

       NCS’s refusal to provide a construction is tantamount to an admission of the indefiniteness

of the asserted claims. If NCS believed that the Sidewall Definition was consistently used in the

claims, it should have proposed the Sidewall Definition as a construction. If NCS believed that

both definitions were present in the claims, it should have proposed a series of constructions,

identifying each time each definition was used. NCS did neither. Instead, it attempts to avoid

scrutiny of its theory by not offering no construction at all. Nine Resp. Br., at 2-3.

       But construction of this term cannot be avoided. Choosing not to construe a term is

inadequate where a term has multiple ordinary meanings, or where reliance an ordinary meaning

does not resolve the parties’ dispute. O2 Micro Int’l Ltd. v. Beyond Innov. Tech. Co., Ltd., 521

F.3d 1351, 1361 (Fed. Cir. 2008). Both factors are present here. More than that, a single party is

arguing that there are multiple meanings of the term, and refusing to choose from among them.

       In a futile attempt to avoid construction, NCS presents two implausible arguments. First,

it argues that construction is not necessary because there is no dispute about the scope of this term.

NCS Resp. Br., at 2. On the very same page, NCS then disputes Nine’s proposed construction.

Id. Second, it argues that construction is not necessary because its theory of “internal diameter”

would be readily understood by a POSA. NCS Br., at 4-5. But constructions are for lay juries,

not POSA’s. Nine Resp. Br., at 2. It is reversible error for a court to fail to construe a disputed

term, and thereby allow the parties to present their arguments on the term’s meaning directly to
Nine’s Reply Brief on Claim Construction
NCS Multistage Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                              2
          Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 7 of 16




the jury. Eon Corp. IP Holdings v. Silver Spring Networks, 815 F.3d 1314, 1319-20 (Fed. Cir.

2016).

         NCS’s arguments are therefore not just contrary to both evidence and law, but present an

enormous inconvenience to the Court. Where parties raise an actual dispute regarding the scope

of claims, “the court, not the jury, must resolve the dispute.” O2 Micro, 521 F.3d at 1360. Yet

NCS has provided no guidance in its proposed construction or briefing to assist the Court in that

inevitable task. Nor would NCS’s expert be of assistance, as he cannot consistently identify when

each definition is used. Nine Resp. Br., at 3.

                2.      Nine Has Never Agreed to the Purported Sidewall Definition

         NCS has attempted to argue that Nine used the Sidewall Definition in its IPR petition. Nine

did not. Instead, the portions of the petition cited by NCS merely refer to the alleged feature of

the ’445 Patent that “full casing internal diameter may be restored” once the rupture disc is

ruptured. NCS Resp. Br., Ex. A, at 1, 6-7, 9, 16, 19, 24, 30, 31, 49, 62. NCS’s expert clearly

testified that this phrase is understandable according to Nine’s proposed construction. Ex. 1

(“Rodgers Dep.”), at 44:1-20, 45:4-48:6. In the remaining two portions, Nine provided figures

that clearly label a dimension line as the “ID,” with dashed lines showing that the diameter is

maintained through the tool. NCS Resp. Br., Ex. A, at 51-52, 57. Accordingly, NCS’s arguments

that Nine’s positions here are somehow inconsistent with those in the IPR should be disregarded.

         B.       “the region of the tubular member where the rupture disc is attached has a
         larger internal diameter than the internal diameter of the casing string and is parallel
         to the internal diameter of the casing string” (Claims 1, 22, 28, and 50)

         This limitation is indefinite. Rather than propose a reasonably ascertainable construction

of the claim language, NCS has resorted to redrafting this limitation by removing the concept of

an “internal diameter” entirely and importing an unsupportable subjective view of the purpose of

the specification. But this subjective reasoning does not comport with the basic principles of claim

Nine’s Reply Brief on Claim Construction
NCS Multistage Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                            3
         Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 8 of 16




construction law, and should be rejected.

               1.      This Limitation Is Indefinite

       A POSA cannot understand with reasonable certainty what is meant by this limitation, and

thus, the limitation is indefinite.1 Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901

(2014). This limitation is indefinite because it requires that “the region of the tubular member

where the rupture disc is attached” and the “internal diameter of the casing string”– features with

no inherent direction – must be parallel. See Nine Br., at 12-13. NCS’s attempts to remedy this

fatal flaw should be rejected. First, NCS presents a convoluted theory of the term “internal

diameter” that allows it to shapeshift as necessary to fit NCS’s infringement theories that even

NCS’s expert cannot keep straight. See Nine Resp. Br., at 3.

       NCS further attempts to resolve this indefiniteness by reference to the prosecution history.

NCS Br., at 12-14; NCS Resp. Br., at 15-16. But here, there is yet another problem. Gano

discloses an embodiment where there is one surface where the rupture disc is attached, and another

where it is sealed, both of which are sloped in different directions. See Nine Resp. Br., at 10-11;

see also Rodgers Dep., at 151:3-153:1. Applicant argued that this limitation distinguished from

Gano for two reasons, that the rupture disc was “in sealing engagement with and attached to a

region of the tubular member that is not parallel to the internal diameter, but instead is sloped.”

Nine Br., Ex. 4, at 12. But Applicant did not amend the claim to recite both distinctions, only that

the Attachment Region is parallel to an internal diameter. So which surface is the “Attachment

Region?” NCS’s expert is clear that Gano described the rupture disc as being “seated” in the tool,

which is the location of attachment. Rodgers Dep., at 151:3-152:3. Similarly, the ’445 Patent



1
  Nine’s position here is entirely consistent with the position taken in its IPR petition, where it
argued that this limitation rendered the claims indefinite. See Nine Energy Service, Inc. v. NCS
Multistage Inc., IPR2020-01615, Paper 1 at 14 (P.T.A.B. Sep. 11, 2020).
Nine’s Reply Brief on Claim Construction
NCS Multistage Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                            4
         Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 9 of 16




describes the rupture disc as “seated” on the ring of tabs 46 of shear ring 44. Nine Br., Ex. 2,

(“’445 Patent”), at 10:22-24. Thus, a POSA is more likely to identify the Attachment Region as

the surface where the rupture disc is “seated,” consistent with Nine’s proposed alternative

construction. Nine Br., at 15-16; Nine Resp. Br., at 10-11. Accordingly, NCS’s arguments that

the prosecution history supports their construction should be rejected.

               2.      Nine’s Proposed Alternative Better Embodies The Limitation As Claimed

       In contrast, Nine’s proposed alternative gives clearer effect to this limitation as claimed,

and as would be understood by a POSA. It uses the ordinary meaning of “attached,” does not

attempt to find antecedent basis where there is none, and does not hide from the term “internal

diameter.”   Further, it correctly assumes that “internal diameter” has a consistent meaning

throughout the limitation. Nine Resp. Br., at 6-7. Specifically, that the “internal diameter” in the

phrase “casing string having an internal diameter,” the two references to this diameter as “the

internal diameter of the casing string,” and the internal diameter of the Attachment Region are all

consistent with Nine’s proposed construction of “internal diameter.” This is accomplished by not

shying away from the term “parallel to an internal diameter,” but converting it to a geometric

feature against which other features could be determined to be parallel. Such a feature is easy to

identify and locate on a cross-sectional diagram, although it must be construed as Nine suggests

to be present in three-dimensional embodiments. Nine Br., at 13-16.

       NCS’s objections to this construction are, and remain, baseless. Indeed, NCS accuses Nine

of interpreting the claim “with abstract geometry principles” (NCS Resp. Br., at 11), but yet the

term “parallel” is a clearly geometric term. Indeed, its ordinary geometric meaning cannot be

modified by a specification that does not use it. Nine Resp. Br., at 11. The claim calls for

geometric interpretation, which is how Nine proposes to construe it.

       NCS also takes Nine to task for allegedly arguing that “the casing string has no inherent
Nine’s Reply Brief on Claim Construction
NCS Multistage Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                            5
        Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 10 of 16




direction.” NCS Resp. Br., 13-14. This argument is a straw man. Nine instead argued that “the

internal diameter of the casing string,” which is the claimed feature, has no inherent direction.

Nine Br., at 13. NCS thus again shows its desire to omit the deeply problematic term “internal

diameter” from this limitation. And NCS has provided no argument disputing that two features

must have inherent direction to be parallel, or that neither the internal diameter of the casing string

or Attachment Region have inherent direction.

       Finally, NCS presents an objection that proves Nine’s point. It argues that “if the Applicant

had intended the attachment surface refer to the seating surface, it would have said so.” NCS Resp.

Br., at 15. But, Applicant did claim an attachment surface – just not the one that NCS picked,

showing the indefiniteness of the term. Nine Br., at 15-16. NCS further disputes Nine’s proposed

construction because if Applicant intended what Nine proposes, it would have claimed that the

Attachment Region was “perpendicular to the axis of the casing string.” NCS Resp. Br., at 15.

But here, the phrase “parallel to an internal diameter” and “perpendicular to the axis” are fully

equivalent. Rephrased, Applicant claimed exactly what NCS alleges that Applicant did not.

               3.      NCS’s Proposed Construction Should Be Rejected

       NCS’s proposed construction does not comport with the claim language, and should be

rejected. Indeed, the mismatch is made plain by the division of the Attachment Region into two

separate features. The claim recites “the region of the tubular member where the rupture disc is

attached,” yet this one feature appears in NCS’s construction as both a “portion of the tubular

member,” and a “cylindrical surface.” NCS was clear that it does not merely propose describing

the same feature in different terms, but alleges that there are two separate features, one finding

non-textual antecedent basis in “sealing engagement with a region of the tubular member,” the

other a surface within that region. NCS Resp. Br., at 9-10.

       Further, NCS proposes that “attached” should be construed to include “sealing
Nine’s Reply Brief on Claim Construction
NCS Multistage Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                               6
        Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 11 of 16




engagement.” NCS Resp. Br., at 10. Put another way, in the absence of any argument regarding

the text, lexicography, or disavowal—which would not be possible since the term “attached” is

only used once in the specification to refer to a feature of the shear ring (’445 Patent, at 10:29-

32)—NCS proposes to incorporate another claim term into the plain and ordinary word “attached.”

       Finally, NCS’s proposed construction should be rejected because it omits the concept of

an internal diameter. For example, in NCS’s proposed construction, no concept of an internal

diameter appears at all, even though the term appears three separate times in the term. Instead,

NCS attempts to replace “internal diameters” with “pathways.” NCS Br., at 10. But the limitation

compares internal diameters, not pathways. The sole basis for NCS’s argument arises not from

this limitation, but from the preamble, which recites a “casing string having an internal diameter

that defines a fluid passageway.” NCS Br., at 10-11. But this does not follow. Indeed, as NCS’s

Expert explains, the Diameter Definition is consistent with describing the diameter of a fluid

passage. Rodgers Dep., at 61:16-64:5. And even if NCS were right, NCS’s expert was clear that

the Sidewall Definition “doesn’t make any sense” when the limitation requires the internal

diameter of the Attachment Region to be larger than that of the casing string. Rodgers Dep., at

147:24-148:23. Put simply, NCS’s construction omits the concept of an internal diameter because

NCS cannot identify a single meaning of “internal diameter” or a single consistent feature that is

the “internal diameter of the casing string” that provides a definite understanding of the claim

language. The solution is to hold the claim indefinite, not to rewrite as NCS desires.

       C.      “tubular member” (Claims 1, 22, 28, and 50)

       NCS alleges that the term need not be construed, yet also refers to a feature described as

“one or more tubulars” in the specification. NCS Resp. Br., at 2-3. This inconsistent argument

should be rejected. Indeed, NCS cites precisely the Federal Circuit opinion that explains that

“member” means “a structural unit” or “distinct part of a whole.” NCS Resp. Br., at 3-4. Rather
Nine’s Reply Brief on Claim Construction
NCS Multistage Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                           7
        Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 12 of 16




than give effect to the term “member,” NCS is improperly attempting to read it out of the

limitation. Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1348 (Fed. Cir. 2012).

       NCS’s objections to Nine’s proposed construction should likewise be rejected. NCS

alleges that the specification does not describe an assembly of an upper and lower tubular member

as a “tubular member.” NCS Resp. Br., at 2-4. But the specification also never discusses a “tubular

member” in isolation at all, and the claims expressly require functions performed by both the upper

and lower tubular members – “[connection/connected] in-line with the casing string.” ’445 Patent,

at Claims 1, 22, 28, and 50.

       D.      “sealing engagement” (Claims 1, 22, 28, 50, and 55)

       NCS’s objections to Nine’s proposed construction rely on a theory that a POSA would

recognize that “sealing engagement” refers to a relationship, and not how that relationship is

accomplished. NCS Resp. Br., at 4-5. Even if true, NCS provides no guidance to the jury on this

issue in their proposed construction. Thus, NCS’s arguments and construction should be rejected.2

       NCS’s objections to Nine’s construction are meritless. Even if there is a reasonable dispute

over use of the term “attached” in the claims, a jury would not be confused where it appears in a

construction carrying its ordinary meaning. Every Penny Counts, Inc. v. Am. Express Co., 563

F.3d 1378, 1383 (Fed. Cir. 2009). Nor is Nine’s chosen definition somehow improper simply

because it comes from a dictionary. Phillips v. AWH Corp., 415 F.3d 1303, 1322 (Fed. Cir. 2005)

(“Dictionaries . . . are often useful to assist in understanding the commonly understood meaning

of words”).   Indeed, Nine’s construction merely incorporates a definition of “engagement”

recognized by NCS’s expert as relevant to the ’445 Patent. Rodgers Dep., at 82:17-84:1. And



2
 Nor has Nine used this proposed “relational” definition of “engagement” in its IPR petition, as it
precisely identified the structures that are in sealing engagement – an O-ring and/or a crush seal.
NCS Resp. Br., at 5
Nine’s Reply Brief on Claim Construction
NCS Multistage Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                           8
        Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 13 of 16




NCS has not even attempted to show that there is any specialized meaning of the term

“engagement” in the relevant art (i.e. “‘art-specific evidence of the meaning’”) that would counsel

against applying the ordinary meaning of the term. Phillips, 415 F.3d at 1322 (citations omitted).

       E.     “the rupture disc is . . . configured to rupture when exposed to a rupturing
       force greater than the rupture burst pressure” (Claims 1, 22, 29, and 56)

       This term is indefinite. NCS proposes that it is definite because a force over an area can

be converted to a pressure. NCS Resp. Br., at 6. But that is not the problem with this limitation.

Instead, the limitation requires a force to be converted to a pressure that is comparable to the

rupture burst pressure of a rupture disc. It is that conversion that is impossible on the limited

information provided, and what renders this claim indefinite. Rupture discs are rated in terms of

hydraulic pressure at which they fail, which is evenly applied across the surface of the disc. Nine

Resp. Br., Ex. 1, at ¶31. An impact force is not. Id. For example, the impact force described in

the ’445 Patent is the lower rim impacting on a wall of the tubular. ’445 Patent, at 10:43-47. Even

if the impact force was converted to a “pressure,” that number would not be meaningfully

comparable to the rupture burst pressure, as the limitation requires. Id. NCS has failed to provide

any explanation as to how a POSA could make such a conversion, and thus the term is indefinite.3

       F.      “rupturing force” (Claims 1, 22, 27, 29, 56, and 57)

       NCS’s proposed construction leads to a formal and irreconcilable contradiction, and thus

should be rejected. See NCS Resp. Br., at 7-8. Specifically, NCS alleges that the term “rupturing

force” means either a hydraulic pressure or an impact force sufficient to rupture the disc, including

where that term is used in Claims 1, 22, 29, and 56. Id. Nonetheless, an “impact force sufficient



3
 Nine has never agreed that rupturing forces include impact forces. The sole alleged location of
such an agreement is on Page 10 of Nine’s opening brief, where Nine cited 2:7-8 in the ’445 Patent,
which contains no reference to an impact force. The remainder of NCS’s string cite allegedly
showing the admission cites solely to NCS’s Opening Brief and exhibits. NCS Resp. Br., at 6.
Nine’s Reply Brief on Claim Construction
NCS Multistage Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                             9
        Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 14 of 16




to rupture the rupture disc” is omitted from NCS’s proposed construction of term E (supra, § II.E),

which includes the term “rupturing force.” Thus, NCS’s proposal should be rejected.

       G.      “specific gravity . . . of the well fluid” (Claims 24 and 52)

       NCS presents yet another theory absent from any proposed construction, that this limitation

is not indefinite because “a fluid can be selected that will have a lower specific gravity than the

wellbore fluid at any temperature and depth.” NCS Resp. Br., at 17. But this is not what the claim

describes. It describes a single specific gravity of the well fluid, which is a feature that does not

exist. Nine Br., at 17. Accordingly, this limitation is indefinite.

       H.      “disengage the rupture disc from sealing engagement” (Claim 55)

       NCS merely restated arguments from its opening brief in opposition, which are fully

refuted in Nine’s Response. Compare NCS Resp. Br., at 17-18 with Nine Resp. Br., at 18-19.

       I.     “rupture disc is configured to disengage from sealing engagement when
       exposed to a pressure greater than a hydraulic pressure in the casing string” (Claims
       28 and 50)

       NCS has failed to show that the specification describes how a rupture disc can be

configured as required by this limitation. Nine Br., at 18-19. Indeed, NCS admits as much by

recognizing that an off-the-shelf rupture disc needs no configuration to be used with embodiments.

NCS Resp. Br., at 19. Instead, NCS insists on redrafting the claims to recite “rupture disc assembly

is configured to disengage . . . ,” by explaining such configuration relative to other components of

the assembly, such as the shear ring. See NCS Resp. Br., 18-19. But that is not what is claimed.

Thus, this term is indefinite.

III.   CONCLUSION

       For the foregoing reasons, Nine respectfully requests that the Court find certain of the

foregoing terms indefinite and adopt Nine’s proposed constructions.



Nine’s Reply Brief on Claim Construction
NCS Multistage Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                            10
       Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 15 of 16




 Dated: December 11, 2020                     Respectfully submitted,

                                              VINSON & ELKINS LLP

                                              By: /s/ Hilary S. Preston

                                              Hilary L. Preston
                                              Texas Bar No. 24062946
                                              hpreston@velaw.com
                                              VINSON & ELKINS L.L.P.
                                              2801 Via Fortuna, Suite 100
                                              Austin, TX 78746
                                              Telephone: +1.512.542.8400
                                              Fax: +1.512.542.8612

                                              Parker D. Hancock
                                              Texas Bar No. 24108256
                                              phancock@velaw.com
                                              Sean P. Belding
                                              Texas Bar No. 24109634
                                              sbelding@velaw.com
                                              VINSON & ELKINS L.L.P.
                                              1001 Fannin Street, Suite 2500
                                              Houston, TX 77002-6760
                                              Telephone: +1.713.758.2222
                                              Fax: +1.713.758.2346

                                              Attorneys for Defendant Nine Energy
                                              Service, Inc.




Nine’s Reply Brief on Claim Construction
NCS Multistage Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA              11
       Case 6:20-cv-00277-ADA Document 49 Filed 12/11/20 Page 16 of 16




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of December, 2020, a true and correct copy of the

foregoing document was served on all counsel of record via the Court’s CM/ECF system per Local

Rule CV-5(b)(1).

                                           /s/ Hilary S. Preston
                                           Hilary L. Preston




Nine’s Reply Brief on Claim Construction
NCS Multistage Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                     12
